                             Case 5:18-cv-01633-JGB-SHK Document 27 Filed 02/26/20 Page 1 of 4 Page ID #:267



                              1 COHELAN KHOURY & SINGER
                                Michael D. Singer (SBN 115301)
                              2 msinger@ckslaw.com
                                J. Jason Hill (SBN 179630)
                              3 jhill@ckslaw.com
                                605 C Street, Suite 200
                              4 San Diego, CA 92101
                                Telephone: (619) 595-3001/Facsimile: (619) 595-3000
                              5
                              6 LEBE LAW APC
                                Jonathan Lebe (SBN 284605)
                              7 jon@lebelaw.com
                                777 S. Alameda Street, Second Floor
                              8 Los Angeles, California 90021
                                Telephone: (213) 358-7046/Facsimile: (310) 820-1258
                              9
                             10 Attorneys for Plaintiffs Marc Rivera, on behalf of
                                himself and other similarly situated
                             11
                             12 [Additional counsel listed on following page]
COHELAN KHOURY & SINGER




                             13                          UNITED STATES DISTRICT COURT
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             15 MARC RIVERA, individually and on                 CASE NO. 5:18-cv-01633-JGB-SHK
                                behalf of himself and others similarly
                             16                                                  PLAINTIFFS’ NOTICE OF MOTION
                                situated,
                             17                                                  AND UNOPPOSED MOTION FOR
                                             Plaintiffs,                         PRELIMINARY APPROVAL OF
                             18                                                  CLASS ACTION SETTLEMENT
                                        vs.
                             19
                                                                                 Date:          March 30, 2020
                             20 WESTERN EXPRESS, INC., doing                     Time:          9:00 a.m.
                                business as WESTERN EXPRESS                      Ctrm:          1, 2nd Floor
                             21 TRANSPORT OF CALIFORNIA,                         Judge:         Hon. Jesus G. Bernal
                             22 INC., a Tennessee Corporation; and
                                DOES 1 through 10, inclusive,
                             23
                             24                Defendants.
                             25
                             26
                             27
                             28

                                     Plaintiff’s Notice of Motion and Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27 Filed 02/26/20 Page 2 of 4 Page ID #:268



                              1 DAVID YEREMIAN & ASSOCIATES, INC.
                              2 David Yeremian (SBN 226337)
                                david@yeremianlaw.com
                              3 Alvin B. Lindsay (SBN 220236)
                              4 alvin@yeremianlaw.com
                                535 N. Brand Blvd., Suite 705
                              5 Glendale, CA 91203
                              6 Telephone: (818) 230-8380/Facsimile: (818) 230-0308
                              7 SOMMERS SCHWARTZ, P.C.
                              8 Kevin J. Stoops (pro hac vice pending)
                                kstoops@sommerspc.com
                              9 Charles R. Ash, IV (pro hac vice pending)
                             10 crash@sommersp.com
                                One Towne Square, 17th Floor
                             11 Southfield, MI 48076
                             12 Telephone: (248) 355-0300/Facsimile: (248) 436-8453
COHELAN KHOURY & SINGER




                             13 Attorneys for Plaintiffs Jacquelyn Hutto, on behalf of
   605 C Street, Suite 200




                                herself and other similarly situated
    San Diego, CA 92101




                             14
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28

                                      Plaintiffs’ Notice of Motion and Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27 Filed 02/26/20 Page 3 of 4 Page ID #:269



                              1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                              2        PLEASE TAKE NOTICE THAT, on March 30, 2020 at 9:00 a.m., or as
                              3 soon thereafter as the matter may be heard, in Courtroom 1 of the United States
                              4 District Court for the Central District of California, Eastern Division, 3470 Twelfth
                              5 Street, Riverside, California 92501, before the Honorable Jesus G. Bernal,
                              6 presiding, Plaintiffs Marc Rivera and Jacquelyn Hutto (“Plaintiffs”), on behalf of
                              7 themselves and all others similarly situated will, and hereby do, move this Court
                              8 for an Order which has the effect of doing the following:
                              9        1)      Granting preliminary approval of the proposed Settlement set forth
                             10 more particularly in the Joint Stipulation of Class Action Settlement (“Settlement
                             11 Agreement”) attached as Exhibit “1” to the Declaration of J. Jason Hill, filed
                             12 concurrently with this motion;
COHELAN KHOURY & SINGER




                             13        2)      Certifying the proposed Class pursuant to Rule 23 of Federal Rules of
   605 C Street, Suite 200
    San Diego, CA 92101




                             14 Civil Procedure for settlement purposes only;
                             15        3)      Deeming the Second Amended Class Action Complaint, attached as
                             16 Exhibit A to the Settlement Agreement, filed for purposes of Settlement only;
                             17        4)      Approving the Notice of Class Action Settlement and Change of
                             18 Address Form attached as Exhibits B and C to the Settlement Agreement;
                             19        5)      Appointing Cohelan Khoury & Singer, Lebe Law APC, David
                             20 Yeremian & Associates, Inc. and Sommers Schwartz, P.C. as Class Counsel;
                             21        6)      Appointing the Named Plaintiffs Marc Rivera and Jacquelyn Hutto
                             22 the Class Representatives;
                             23        7)      Appointing CPT Group, Inc. as the Settlement Administrator;
                             24        8)      Setting a Final Fairness Hearing to consider Final Approval of the
                             25 proposed settlement, which includes Plaintiffs’ request for an award of attorneys’
                             26 fees and litigation costs, Class Representative enhancement payments, and
                             27 Settlement Administrator’s expenses.
                             28 ///
                                                                               -1-
                                      Plaintiffs’ Notice of Motion and Motion for Preliminary Approval of Class Action Settlement
                                                                   Case No. 5:18-cv-01633-JGB-SHK
                             Case 5:18-cv-01633-JGB-SHK Document 27 Filed 02/26/20 Page 4 of 4 Page ID #:270



                              1          This motion is made on the grounds that Marc Rivera and Jacquelyn Hutto
                              2 (referred to together as “Plaintiffs”), on the one hand, and Western Express, Inc., a
                              3 Tennessee Corporation, doing business as Western Express Transport of
                              4 California, Inc., (“Defendant”), on the other hand, (collectively, the “Parties”),
                              5 have reached a proposed Settlement which they believe to be fair, reasonable and
                              6 adequate and in the best interests of the Class and the Parties.
                              7          This motion is based on this Notice of Motion, the Memorandum of Points
                              8 and Authorities, Declarations of J. Jason Hill, David Yeremian, and Alvin B.
                              9 Lindsay, the Settlement Agreement and its exhibits, the Proposed Order Granting
                             10 Preliminary Approval of Class Action Settlement, all prior pleading and
                             11 proceedings in this matter, and all other evidence and written and oral argument
                             12 that will be submitted in support of the Motion.
COHELAN KHOURY & SINGER




                             13
   605 C Street, Suite 200
    San Diego, CA 92101




                             14                                           COHELAN KHOURY & SINGER
                             15                                           LEBE LAW APC
                                                                          DAVID YEREMIAN & ASSOCIATES, INC.
                             16                                           SOMMERS SCHWARTZ, P.C.
                             17
                             18
                             19 Dated: February 26, 2020                  By: s/J. Jason Hill
                                                                                J. Jason Hill
                             20
                                                                          Attorneys for Plaintiffs MARC RIVERA and
                             21                                           JACQUELYN HUTTO, individually and on
                                                                          behalf of others similarly situated
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                                  -2-
                                  Plaintiff’s Notice of Motion and Motion for Preliminary Approval of Class Action Settlement
                                                                    Case No. 5:18-cv-01633-JGB-SHK
